COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 ROGELIO PORRAS,                                  §
                                                                   No. 08-09-00163-CR
                     Appellant,                   §
                                                                      Appeal from the
 v.                                               §
                                                               409th Judicial District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                     Appellee.                                     (TC# 20080D05650)
                                                  §


                                  MEMORANDUM OPINION

       Rogelio Porras attempts to appeal his conviction for aggravated assault. Finding that

Appellant has no right to appeal, we dismiss the appeal.

       Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case:

       A defendant in a criminal case has the right of appeal under Code of Criminal
       Procedure article 44.02 and these rules. The trial court shall enter a certification
       of the defendant’s right of appeal in each time it enters a judgment of guilt or
       other appealable order. In a plea bargain case--that is, a case in which a
       defendant’s plea was guilty or nolo contendere and the punishment did not exceed
       the punishment recommended by the prosecutor and agreed to by the defendant--a
       defendant may appeal only:

               (A)      those mattes that were raised by written motion filed and ruled on
                        before trial, or

               (B)      after getting the trial court’s permission to appeal.

TEX .R.APP .P. 25.2(a)(2).

       Appellant filed a timely pro se notice of appeal on June 12, 2009. On June 26, 2009, this

Court received a copy of the trial court’s certification of Appellant’s right to appeal. The

certification states that Appellant’s case was a plea-bargain case, and that Appellant has no right
to appeal. By letter dated June 30, 2009, the clerk of this Court notified Appellant’s appointed

counsel that the certification indicated that Appellant had no right of appeal in this case and

requested a response. Appellant’s attorney has responded to the Court’s notice and has agreed

that Appellant voluntarily waived his right to appeal when he entered the plea bargain.

Accordingly, the appeal is dismissed.



August 12, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                 -2-